Citation Nr: 1242434	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Wichita, Kansas, Regional Office (RO) which denied service connection for PTSD, bilateral hearing loss disability, and tinnitus.  In December 2010, the RO granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of October 23, 2009.  In November 2012, the Veteran submitted a Motion to Advance on the Docket.  In November 2012, the Board granted the Veteran's motion.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 30 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.   The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that service connection for both bilateral hearing loss disability and tinnitus is warranted secondary to his inservice noise exposure which included that associated with "big guns and detonations," cannon fire, grenades and grenade launchers, and armored vehicles.  He stated that he was also exposed to hostile "jamming" noise in his headsets while performing his military duties as a radio intercept operator in the Republic of Korea.  The Veteran contends further that his service-connected PTSD has increased in severity and is manifested by severe symptoms including suicidal ideation warranting assignment of an initial 100 percent evaluation.  The accredited representative notes that the Veteran has not been afforded either a VA audiological evaluation to determine the nature and etiology of his claimed hearing loss and tinnitus or a recent VA psychiatric evaluation to assess his current PTSD symptomatology and its severe impact on his occupational pursuits.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

All relevant clinical documentation has not been requested for incorporation into the record.  A September 2010 written statement from V. Kirubakaran, M.D., indicates that the Veteran had been under his care since June 2006.  The report of a December 2010 VA examination for compensation purposes states that the Veteran reported having been hospitalized at Shawnee Mission Medical Center due to exacerbation of his PTSD in 2008 and placed on a suicide watch and receiving ongoing private psychiatric treatment.  Clinical documentation of the cited treatment and any provided after February 2012 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran advances that he sustained chronic hearing loss and tinnitus secondary to his inservice noise exposure.  The Board finds that the Veteran's written statements as to his inservice noise exposure to be both competent and credible.  A November 2009 written statement from T. Bettis, Jr., R.N., states that the Veteran's "hearing loss is increasing over time due to traumas of the big guns and detonations in the United States Army training."  The Veteran has not been afforded a VA examination which addresses his claimed chronic hearing loss disability and tinnitus and their relationship, if any, to active service.  

The Veteran was last afforded a VA psychiatric examination for compensation purposes in December 2010.  VA clinical documentation dated in 2011 indicates that the Veteran had repeatedly reported experiencing suicidal thoughts and other significant manifestations.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given Mr. Bettis' comments and the apparent increase in the Veteran's service-connected psychiatric symptomatology, the Board finds that further VA auditory and psychiatric evaluations is necessary in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed bilateral hearing loss disability and tinnitus and service-connected PTSD, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact V. Kirubakaran, M.D., the Shawnee Mission Medical Center, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss disability and/or tinnitus had its onset during active service; is related to the Veteran's subjective history of inservice noise exposure including that associated with "big guns and detonations," cannon fire, grenades and grenade launchers, armored vehicles, and hostile "jamming" noise; or otherwise originated during active service.  In providing this opinion, the examiner must consider the lay statements of record which are credible.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's service-connected psychiatric disability upon his occupational pursuits.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this Remand.  The reports should be returned to the examiners if they are deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

